Citation Nr: 1646420	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-28 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for erectile dysfunction.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2016.  Due to a technical error, a transcript of the hearing could not be generated.  The Veteran was notified of this error and afforded the opportunity to testify at another hearing.  Although he indicated that he would like to testify again, the Board has reviewed the evidence and concluded that granting the claim is appropriate.  Therefore, there is no prejudice to the Veteran in foregoing the additional hearing and proceeding with a decision.


FINDING OF FACT

Erectile dysfunction is aggravated by service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran argues that he has erectile dysfunction which is secondary to his service-connected diabetes mellitus type II.  VA treatment records reflect treatment for erectile dysfunction since June 2008.

A September 2010 VA QTC examiner stated that erectile dysfunction was at least as likely as not associated with microvascular complications related to diabetes.  However, because the Veteran's treatment for erectile dysfunction preceded his diagnosis for diabetes, an additional opinion was requested to determine whether diabetes aggravated erectile dysfunction.  This supplemental opinion that erectile dysfunction was more likely than not permanently aggravated by diabetes given the known microvascular effects of diabetes.

VA treatment records dated September 2011 also indicate that the etiology of the Veteran's erectile dysfunction is multifactorial, but likely secondary to diabetes, as well as hypertension, chronic kidney disease, and medications.  Notably, the Veteran is also service-connected for diabetic nephropathy (kidney disease).

In sum, there is ample evidence to support a finding that the Veteran's erectile dysfunction is associated with his service-connected disabilities.  Therefore, service connection for erectile dysfunction is warranted.



ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


